             Case 2:18-cv-00746-MJP Document 135 Filed 07/28/20 Page 1 of 2



 1                                                                      The Hon. Marsha J. Pechman

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
8                                                AT SEATTLE

 9
     JOE J.W. ROBERTS JR,                                )   No. C18-746 MJP
10                                                       )
                                            Plaintiff,   )
11                                                       )   ORDER SEALING DOCUMENT PENDING
             v.                                          )   REVIEW
12
                                                         )
13   VILMA KHOUNPHIXAY, et al.,                          )
                                                         )   Noted on Motion Calendar:
14                                     Defendants.       )   July 28, 2020
                                                         )
15

16           The Court finds Roberts has raised significant issues of privacy under Washington and

17   federal law, and Roberts further shows that, absent an order to seal, his interests will suffer
18   irreparable harm if the Court determines that the documents should be sealed. The Court
19
     attempted to Contact Defendants to determine if they would oppose the Motion but received
20
     an out of office reply. The Court therefore ORDERS that Dkt. 130-1 shall be placed under seal
21
     until the Court rules on Roberts’ Motion to Seal (Dkt. 126).
22

23

24
                                                                               Ha r ry W il lia ms L aw
     Order Granting Emergency Motion to Seal – Page 1                              PO Box 22438
     Roberts v. Khounphixay, CR 18-746                                           Seattle, Wa 98122
                                                                                   206.451.7105
             Case 2:18-cv-00746-MJP Document 135 Filed 07/28/20 Page 2 of 2



 1

 2                                                      A
                                                        Marsha J. Pechman
 3                                                      United States Senior District Judge

 4

 5
             Presented by
 6
             LAW OFFICE OF HARRY WILLIAMS LLC.
 7
             By s/ Harry Williams IV
8
             Harry Williams IV, WSBA #41020
 9
             harry@harrywilliamslaw.com.
10
             P.O. Box 22438
11

12           Seattle, WA 981o2

13           Telephone: 206.451.7195

14

15           Attorney for Plaintiff

16

17

18

19

20

21

22

23

24
                                                                  Ha r ry W il lia ms L aw
     Order Granting Emergency Motion to Seal – Page 2                  PO Box 22438
     Roberts v. Khounphixay, CR 18-746                               Seattle, Wa 98122
                                                                       206.451.7105
